Citation Nr: 1436894	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-38 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for sleep apnea, to include as secondary to PTSD. 

3. Entitlement to service connection for Von Willebrand disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967. 

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2010 rating decision of the Hartford Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2011, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The claim was previously before the Board in April 2011, at which time it was remanded for further development.  That development having been completed, the claim is once again before the Board.

The Board notes that the claims for service connection for PTSD and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) were previously before the Board.  However, in September 2012 and December 2012 rating decisions, the Veteran was granted service connection for PTSD with an evaluation of 70 percent disabling, effective June 29, 2009, the date of claim, as well as entitlement to a TDIU, also effective June 29, 2009.  As such, the Board finds that both of these claims have been resolved in full and shall not be further discussed in the current decision.

A review of the Virtual VA electronic claims file revealed nothing further pertinent to the present appeal.

The issue of entitlement to service connection for Von Willebrand disease, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current diagnosis of hypertension is related to military service, that such condition was manifested within one year after service, or that such condition was caused or aggravated by service-connected PTSD.

2.  The preponderance of the evidence is against a finding that the Veteran's current diagnosis of sleep apnea is related to military service or that such condition was caused or aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated July 2009 and October 2009 that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record does not indicate that the Veteran was in receipt of SSA benefits.  Additionally, VA provided the Veteran with a medical examination that was adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for his claims of hypertension and sleep apnea.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

The Board also finds that there has been substantial compliance with the mandates of the April 2011 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Legal Criteria

Under the laws administered by VA, service connection may be established for a disability resulting from disease or injury, or for aggravation of preexisting disease or injury, contracted in line of duty during active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established for chronic diseases, such as hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was discharged from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  The Veteran's current diagnosis of hypertension is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is for application in this case.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed hypertension and sleep apnea are related to military service.  In particular, the Veteran has provided statements and testified at his February 2011 Board hearing that his PTSD has caused or aggravated both of these conditions.

A review of the Veteran's service treatment records (STRs) shows the absence of any complaints, treatments, or diagnoses relating to hypertension or sleep apnea.

A review of the Veteran's private treatment records and VA outpatient treatment records shows that he has been diagnosed with both hypertension and sleep apnea.  In an October 1999 record, it was noted that the Veteran had hypertension that had existed for nearly 10 years prior (about 1989).  It was further noted that the Veteran's father had hypertension and that it could be hereditary.  A treatment record from June 2000 shows that the Veteran received rhinoplasty surgery to help treat his diagnosed sleep apnea.  It was noted that there may be an interrelationship between the Veteran's hypertension and sleep apnea.  Subsequent treatment records show that the surgery yielded good results, and that the Veteran's hypertension was stabilized.  Treatment records did not provide any discussion relating the Veteran's hypertension or sleep apnea to military service.  There was also no discussion of any relationship to PTSD.

During the February 2011 Board hearing, the Veteran testified that the rhinoplasty surgery improved his sleep dramatically and that he no longer needed medication or positive pressure devices.  The Veteran also testified that he recalled a diagnosis of hypertension and prescription for medication in 1969 or in the early 1970s but could not remember the name of the physician or clinic.  He testified that he received regular treatment for hypertension since that time.  

A VA examination was conducted in August 2011.  The examiner, a psychiatrist, diagnosed the Veteran with PTSD.  In an October 2012 VA opinion addendum, the examiner opined that the Veteran's hypertension was less likely than not caused by his PTSD.  In support, it was provided that there was no objective medical evidence showing that the Veteran's hypertension was related to his PTSD.  However, the examiner did find that it was as least as likely as not that the Veteran's PTSD had aggravated his hypertension.  In support, the examiner provided that accepted medical literature supports such exacerbations.  With regard to whether the Veteran's sleep apneas was caused or aggravated by PTSD, the examiner opined that this was less likely than not the case.  In support, he  provided that, although there is medical literature that has found that populations suffering from PTSD usually have higher instances of cases of sleep apnea, there has never been a definitive correlative study finding any kind of nexus.

The Veteran was provided with an additional VA opinion addendum in December 2012.  In this opinion, the VA examiner, a psychiatrist, opined that the Veteran's hypertension was less likely than not aggravated by his PTSD, thereby reversing his prior opinion.  In this regard, the examiner based his revision upon a review of several cited medical treatises and his determination of a baseline for the Veteran's hypertension based upon blood pressure readings noted in service and from the 1990's to present.  In so doing, the examiner determined that the Veteran's hypertension, while it could have potentially been aggravated by PTSD, was not actually aggravated, as the readings were consistent with the levels that would be expected for a normal progression of essential hypertension. 

Analysis

Hypertension

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hypertension, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with hypertension, as shown in the Veteran's private treatment records.  However, there is no indication in the medical evidence of record, including the Veteran's STRs, showing that there was any in-service event, injury, or illness involving high blood pressure or hypertension.  As such, there is no in-service incurrence upon which to based service-connection and the issue of a finding of nexus is rendered moot.  See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d at 604; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Following the Veteran's discharge from the service, the first evidence of any kind referring to an actual diagnosis of hypertension was in 1999, in which a private treatment record indicated that the Veteran's hypertension could have existed as early as 1989, nearly 22 years after service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of hypertension in 1989 is well outside of the one year presumptive period.  The Veteran's reports to the Board and his private clinicians regarding the first onset and diagnosis of hypertension are inconsistent. 

The Board places greater probative weight on his report to clinicians of an onset in 1989 as it was in the context of seeking treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Even if the first manifestation of hypertension was in 1969, it was greater than one year after discharge from active duty and there is no evidence to show that the degree of severity warranting a compensable rating.  As such, a finding based upon direct service connection is not warranted.

In regard to secondary service connection, however, the Board notes that, in addition to a current disability, the Veteran has a service-connected disability of PTSD, upon which he claims a relationship.  As such, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.10(a); Allen, 7 Vet. App. at 448.

Here the evidence of record does not provide support for the contention that the Veteran's hypertension was caused or aggravated by his PTSD.  Rather, the only evidence of record that addresses this issue is the October 2012 and December 2012 VA examination addendum opinions.  In those opinions, the examiner found that there was less likely than not any kind of relationship between the two.  In particular, the examiner found that it was highly unlikely that PTSD would cause hypertension.  Further, the examiner also found it unlikely that the Veteran's PTSD aggravated his hypertension, as there was no indication that its presentation had manifested beyond its natural progression based upon the medical evidence of record.

Although the examiner did provide that medical literature does in fact support the occurrence of PTSD aggravating hypertension, such was not shown to be the case in the Veteran's specific medical findings.  In this sense, the examiner's opinion is still consistent with the medical literature.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the relationship of his hypertension to his PTSD and finds that, while he is competent to make statements regarding the symptoms of his conditions, there is no indication that he possesses the requisite expertise to establish a nexus between the two.  In this regard, hypertension can have many causes and determining its etiology requires medical expertise.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

Lastly, in regard to continuity of symptoms, the Board find that the Veteran's claimed hypertension is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the fact the most competent and probative evidence of record does not support a finding that hypertension was diagnosed in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of hypertension during service, within one year after service, or caused or aggravated by PTSD, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

Accordingly, for the reasons and bases discussed above, service connection for hypertension is denied. 

Sleep Apnea

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with sleep apnea, as shown in the Veteran's private treatment records.  However, there is no indication in the medical evidence of record, including the Veteran's STRs, showing that there was any in-service event, injury, or illness involving sleep disorders or sleep apnea.  As such, there is no in-service incurrence upon which to based service-connection and the issue of a finding of nexus is rendered moot.  See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d at 604; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Following the Veteran's discharge from the service, the first evidence of any kind referring to an actual diagnosis of sleep apnea was in 2000, in which a private treatment record indicated that the Veteran underwent surgery to treat his condition, nearly 33 years after service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of sleep apnea in 2000 is well outside of the one year presumptive period.  As such, a finding based upon direct service connection is not warranted.

In regard to secondary service connection, however, the Board notes that, in addition to a current disability, the Veteran has a service-connected disability of PTSD, upon which he claims a relationship.  As such, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.10(a); Allen, 7 Vet. App. at 448.

Here the evidence of record does not provide support for the contention that the Veteran's sleep apnea was caused or aggravated by his PTSD.  Rather, the only evidence of record that addresses this issue is the October 2012 VA examination addendum opinions.  In those opinions, the examiner found that there was less likely than not any kind of relationship between the two.  In particular, the examiner found that it was unsupported in medical literature that PTSD could cause or even aggravate sleep apnea and there was no objective medical evidence to show that this was the case.  Moreover, the Veteran reported and the record showed significant improvement as a result of surgery to the throat and nasal passages, suggesting from a lay (not medical) perspective a physical but not psychiatric etiology.  
  
When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the relationship of his sleep apnea to his PTSD and finds that, while he is competent to make statements regarding the symptoms of his conditions, there is no indication that he possesses the requisite expertise to establish a nexus between the two.  In this regard, sleep apnea can have many causes and determining its etiology requires medical expertise.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of sleep apnea during service, within one year after service, or caused or aggravated by PTSD, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

Accordingly, for the reasons and bases discussed above, service connection for sleep apnea is denied. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to PTSD, is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide the Veteran with a VA examination.

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran has a currently diagnosed disability of Von Willebrand disease, as shown in his private treatment records dated June 2000.  The Veteran also has verified Vietnam service and, therefore, presumptive exposure to herbicides.  Although Von Willebrand disease is not one of the presumptive herbicide exposure disabilities listed in accordance with 38 C.F.R. § 3.309, consideration of a showing of actual exposure to herbicides and an etiological relationship of the Veteran's current disability to such exposure should be given.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Additionally, it is noted that, although the Veteran's private doctor noted that Von Willebrand disease is usually hereditary, he also found that the Veteran had no family history of this disease.  As such, and in light of the above, the Board finds that the minimum threshold indicating that the claimed disability or symptoms may be associated with the established in-service event is met.  

Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  Because neither has of yet been provided, further development is required.  Accordingly, the Veteran should be provided with an appropriate VA examination in order to determine the etiology of the Von Willebrand disease.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded (an) appropriate examination in order to determine the etiology of his Von Willebrand disease. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner is asked to provide an opinion addressing the following question: 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed Von Willebrand disease had its onset in service or is otherwise related to service, to include as a result of exposure to herbicides?  Exposure to herbicides is conceded for the purposes of this examination.

The basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall, 11 Vet. App. at 271.


4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


